                                         Case 5:21-cv-00200-JGB-KK Document 1 Filed 02/03/21 Page 1 of 8 Page ID #:1



                                     1    HEATHER M. BEAN, STATE BAR #228096
                                          hbean@mvjllp.com
                                     2    STEVEN D. WHANG, STATE BAR#299009
                                          swhang@mvjllp.com
                                     3    MOKRI VANIS & JONES, LLP
                                          444 South Flower St., Suite 750
                                     4    Los Angeles, CA 90071
                                          T: (213) 784-3220
                                     5    F: (949) 226-7150
                                     6    Attorneys for Defendant, COSTCO WHOLESALE
                                          CORPORATION (Erroneously sued and served as
                                     7    Costco Wholesale, Inc.)
                                     8                                  UNITED STATES DISTRICT COURT
                                     9                   CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
                                    10

                                    11    CHEYENNENA BEDONIE, an                           Case No.:
                                          individual; TONI BATTLE, an
(213) 784-3220/(949) 226-7150 FAX
  MOKRI VANIS & JONES, LLP




                                    12    individual,                                      [Riverside Superior Court Action No.:
   444 S. FLOWER ST., SUITE 750
     LOS ANGELES, CA 90071




                                                                                           RIC2001382]
                                    13                  Plaintiffs,
                                                                                           DEFENDANT COSTCO WHOLESALE
                                    14       vs.                                           CORPORATION’S NOTICE OF
                                                                                           REMOVAL OF ACTION UNDER 28
                                    15    COSTCO WHOLESALE INC. and                        U.S.C. SECTION 1441(b) (DIVERSITY);
                                          DOES 1 thru 20, inclusive,                       DECLARATION OF HEATHER M.
                                    16                                                     BEAN IN SUPPORT THEREOF
                                                        Defendant(s).
                                    17

                                    18

                                    19
                                                   TO THE CLERK OF THE ABOVE-ENTITLED COURT:
                                    20
                                                   PLEASE TAKE NOTICE that defendant COSTCO WHOLESALE
                                    21
                                           CORPORATION (erroneously sued and served as Costco Wholesale, Inc.) (hereinafter
                                    22
                                           “Costco”), by and through its counsel, hereby removes the above-captioned action from
                                    23
                                           the Superior Court of the State of California, in and for the County of Riverside, to the
                                    24
                                           United States District Court for the Central District of California, Eastern Division, for
                                    25

                                    26
                                           the reasons described below:

                                    27             1.       Costco is the defendant in a civil action pending against it in the Superior

                                    28
                                                                                           -1-
                                              DEFENDANT COSTCO WHOLESALE CORPORATION’S NOTICE OF
                                             REMOVAL OF ACTION UNDER 28 U.S.C. SECTION 1441(b) (DIVERSITY)
                                         Case 5:21-cv-00200-JGB-KK Document 1 Filed 02/03/21 Page 2 of 8 Page ID #:2



                                     1     Court of California for the County of Riverside, entitled Cheyennena Bedonie, et al. v.
                                     2     Costco Wholesale, Inc., Case Number RIC2001382. A true and correct copy of the
                                     3     Complaint from the Superior Court action is filed concurrently with the Declaration of
                                     4     Heather M. Bean (“Bean Decl.”) as Exhibit A (Bean Decl., ¶ 2, Exhibit (“Ex.”) A.).
                                     5     Costco accepted service of Plaintiffs’ Complaint via Notice and Acknowledgement on
                                     6     January 4, 2021. (Bean Decl., ¶ 3, Ex. B.). Costco filed its Answer to Plaintiffs’ Complaint
                                     7     on February 3, 2021 in state court concurrently with this removal.
                                     8

                                     9
                                                                                  JURISDICTION
                                    10
                                                    2.   This is a civil action over which this Court has original jurisdiction under 28
                                    11
                                           U.S.C. § 1332. This case may be removed to this Court by Costco pursuant to the
(213) 784-3220/(949) 226-7150 FAX
  MOKRI VANIS & JONES, LLP




                                    12
   444 S. FLOWER ST., SUITE 750




                                           provisions of 28 U.S.C. § 1441(b) in that it is a case that could have been commenced in
     LOS ANGELES, CA 90071




                                    13
                                           federal court based on the fact that it is a civil action between citizens of different states,
                                    14
                                           and that the amount in controversy exceeds the sum of $75,000, exclusive of interests and
                                    15
                                           costs.
                                    16
                                                    3.   Plaintiffs are claiming more than $75,000.00 in damages, thus invoking
                                    17

                                    18     federal court jurisdiction. Plaintiffs, in their Complaint, allege special damages of

                                    19     $80,000; general damages of $1,000,000; and exemplary and punitive damages for

                                    20     $500,000. (Bean Decl. ¶ 2, Ex. A., Pg. 9:27 – 10:4.) Removal of this action is timely
                                    21     pursuant 28 U.S.C. § 1441(b)(3) as this removal is brought within 30 days after Costco
                                    22     was served with Plaintiffs’ Complaint on January 4, 2021. Based on the foregoing, the
                                    23     amount in controversy exceeds the threshold amount in controversy of $75,000.00 to
                                    24     invoke federal court jurisdiction.
                                    25              4.   Pursuant to Plaintiffs’ Complaint, Plaintiffs both reside in Riverside,
                                    26     California. (Bean Decl., ¶ 2, Ex. A., Pg. 1:21-25.) Thus, Plaintiffs are natural persons,
                                    27     domiciled in Riverside County, located within the State of California, which Costco is
                                    28
                                                                                        -2-
                                              DEFENDANT COSTCO WHOLESALE CORPORATION’S NOTICE OF
                                             REMOVAL OF ACTION UNDER 28 U.S.C. SECTION 1441(b) (DIVERSITY)
                                         Case 5:21-cv-00200-JGB-KK Document 1 Filed 02/03/21 Page 3 of 8 Page ID #:3



                                     1     informed and believes, is the “location where [she] has established a fixed habitation or
                                     2     abode…and [intends] to remain there permanently or indefinitely.” Lew v. Moss, 797 F.2d
                                     3     747, 749-50 (9th Cir. 1986).
                                     4           5.     Both at the time that this action was commenced and at this time, Costco is
                                     5     incorporated in Washington and has its principal place of business in Washington. Both
                                     6     the California Secretary of State and Washington Secretary of State identify COSTCO
                                     7     WHOLESALE            CORPORATION              as      a      Washington        Corporation.
                                     8     COSTCO WHOLESALE CORPORATION’S principal address is 999 Lake Drive,
                                     9     Issaquah, Washington 98027. (Bean Decl., ¶ 5, Ex. C.) In accordance with, and pursuant
                                    10     to Indus. Tectonics, Inc. v. Aero Alloy, 912 F.2d 1090, 1094 (9th Cir. 1990), if one state
                                    11
                                           does not contain a substantial predominance of corporate operations, courts are to apply
(213) 784-3220/(949) 226-7150 FAX
  MOKRI VANIS & JONES, LLP




                                    12
   444 S. FLOWER ST., SUITE 750




                                           the “nerve center” test to determine a corporation’s principal place of business. Tosco
     LOS ANGELES, CA 90071




                                    13
                                           Corp. v. Communities for a Better Environment, 236 F.3d 495, 500 (9th Cir. 2001). The
                                    14
                                           corporation’s principal place of business is then determined by identifying the state “where
                                    15
                                           the majority of the corporation’s executives and administrative functions are performed.”
                                    16
                                           Id. This test is particularly appropriate where a corporation’s activities are widespread and
                                    17
                                           its operations are conducted in many states. Indus. Tectonics, Inc. v. Aero Alloy, 912 F.2d
                                    18
                                           1090, 1094; See also Lurie Co., v. Loew’s San Francisco Hotel Corp., 315 F. Supp. 405,
                                    19

                                    20     412 (N.D. Cal. 1970). Here, Costco’s employees, sales, production activities, tangible

                                    21     properties, purchases, income, etc. are spread across multiple states and multiple countries

                                    22     and no one state substantially predominates. Costco’s corporate offices are located in
                                    23     Issaquah, Washington, which is the site of Costco’s corporate headquarters and executive
                                    24     offices, where Costco’s high-level officers direct, control, and coordinate Costco’s
                                    25     activities. Washington is the “nerve center” for Costco’s operations.
                                    26           6.     Plaintiff named “DOES 1 thru 20, Inclusive.” The DOE defendants, however,
                                    27     are disregarded in determining diversity jurisdiction. See 28 U.S.C. § 1441(b)(1);
                                    28
                                                                                       -3-
                                              DEFENDANT COSTCO WHOLESALE CORPORATION’S NOTICE OF
                                             REMOVAL OF ACTION UNDER 28 U.S.C. SECTION 1441(b) (DIVERSITY)
                                         Case 5:21-cv-00200-JGB-KK Document 1 Filed 02/03/21 Page 4 of 8 Page ID #:4



                                     1     Newcombe v. Adolf Coors Co., 157 F.3d 686, 690-691 (9th Cir. 1998). Accordingly,
                                     2     complete diversity exists between Plaintiffs and Costco.
                                     3                                   INTRADISTRICT ASSIGNMENT
                                     4           7.        The state court action was filed in Riverside County which serves as the basis
                                     5     for assignment to the George E. Brown, Jr. Federal Building and United States Courthouse
                                     6     (Eastern Division) of the United States District Court, Central District of California.
                                     7                            NOTICE TO PLAINTIFF AND STATE COURT
                                     8           8.        Immediately following the filing of this Notice of Removal of Action,
                                     9     written notice of this filing will be served on all parties and will be filed with the Clerk of
                                    10     the Superior Court for the County of Riverside, in accordance with 28 U.S.C. § 1446(d).
                                    11                                      DEMAND FOR JURY TRIAL
(213) 784-3220/(949) 226-7150 FAX




                                                 9.        Costco demands a jury trial of twelve jurors pursuant to F.R.C.P. Rule 48.
  MOKRI VANIS & JONES, LLP




                                    12
   444 S. FLOWER ST., SUITE 750
     LOS ANGELES, CA 90071




                                    13           WHEREFORE, the undersigned requests that the action described above be
                                    14     removed in its entirety to this Court for all further proceedings pursuant to 28 U.S.C. §
                                    15     1441, et seq.
                                    16
                                           Dated: February 3, 2021                      MOKRI, VANIS & JONES, LLP
                                    17

                                    18
                                                                                        By: /S/ Heather M. Bean
                                                                                        ___________________________________
                                    19
                                                                                        HEATHER M. BEAN, ESQ.
                                                                                        STEVEN D. WHANG, ESQ.
                                    20
                                                                                        Attorneys for Defendant, COSTCO
                                                                                        WHOLESALE CORPORATION
                                    21

                                    22

                                    23

                                    24

                                    25

                                    26

                                    27

                                    28
                                                                                         -4-
                                              DEFENDANT COSTCO WHOLESALE CORPORATION’S NOTICE OF
                                             REMOVAL OF ACTION UNDER 28 U.S.C. SECTION 1441(b) (DIVERSITY)
                                         Case 5:21-cv-00200-JGB-KK Document 1 Filed 02/03/21 Page 5 of 8 Page ID #:5



                                     1                             DECLARATION OF HEATHER M. BEAN
                                     2              I, Heather M. Bean, declare:
                                     3              1.    I am an attorney licensed to practice in the State of California and admitted
                                     4     to practice before the United States District Court for the Central District of California. I
                                     5     am a partner at the law firm of Mokri, Vanis & Jones, LLP, counsel for Defendant Costco
                                     6     Wholesale, Corp. (“Costco”), in this action. The following is based on my personal
                                     7     knowledge and if called as a witness, I could and would testify competently thereto.
                                     8
                                                    2.    Attached as Exhibit A is a true and correct copy of Plaintiffs Cheyenna
                                     9
                                           Bedonie’s and Toni Battle’s (“Plaintiffs”) Complaint, filed in Riverside County Superior
                                    10
                                           Court.
                                    11
                                                    3.    Attached as Exhibit B is a true and correct copy of the Notice and
(213) 784-3220/(949) 226-7150 FAX
  MOKRI VANIS & JONES, LLP




                                    12
   444 S. FLOWER ST., SUITE 750




                                           Acknowledgement of service of Plaintiffs’ Complaint on Costco signed by Costco’s
     LOS ANGELES, CA 90071




                                    13
                                           representative on January 4, 2021.
                                    14
                                                    4.    Costco’s Answer to Plaintiffs’ Complaint was filed in Riverside County
                                    15
                                           Superior Court on February 3, 2021 concurrently with this removalw.
                                    16
                                                    5.    Attached as Exhibit C is a true and correct printout from the California
                                    17
                                           Secretary of State’s website, reflecting Costco’s principal address.
                                    18
                                                    I declare under penalty of perjury under the laws of the State of California that the
                                    19

                                    20     foregoing is true and correct and that this declaration was executed on February 3, 2021,

                                    21     at Los Angeles, California.

                                    22                                                            /S/ Heather M. Bean
                                    23                                                                Heather M. Bean
                                    24

                                    25

                                    26

                                    27

                                    28
                                                                                         -5-
                                              DEFENDANT COSTCO WHOLESALE CORPORATION’S NOTICE OF
                                             REMOVAL OF ACTION UNDER 28 U.S.C. SECTION 1441(b) (DIVERSITY)
                                         Case 5:21-cv-00200-JGB-KK Document 1 Filed 02/03/21 Page 6 of 8 Page ID #:6



                                                                         CERTIFICATE OF SERVICE
                                     1

                                     2           I, the undersigned, declare that I am over the age of 18 years and not a party to the
                                          within action or proceeding. I am employed in and am a resident of Los Angeles County
                                     3
                                          where the mailing occurs; and my business address is 444 S. Flower Street, Suite 750,
                                     4    Los Angeles, CA 90071.
                                     5
                                                   On February 3, 2021, I caused to be served the following document(s):
                                     6
                                             DEFENDANT COSTCO WHOLESALE CORPORATION’S NOTICE OF
                                     7       REMOVAL OF ACTION UNDER 28 U.S.C. SECTION 1441(b) (DIVERSITY)
                                     8
                                             On the interested parties in this action by:
                                     9
                                            _X___ BY MAIL: I further declare that I am readily familiar with the firm's business
                                    10            practice of collection and processing of correspondence for mailing with the
                                    11            United States Postal Service, and that the correspondence shall be deposited
                                                  with the United States Postal Service this same day in the ordinary course of
(213) 784-3220/(949) 226-7150 FAX
  MOKRI VANIS & JONES, LLP




                                    12            business pursuant to Code of Civil Procedure section 1013(a). I then sealed
   444 S. FLOWER ST., SUITE 750
     LOS ANGELES, CA 90071




                                    13            each envelope and, with postage thereon fully prepaid, placed each for deposit
                                                  in the United States Postal Service, this same day, at my business address
                                    14            shown above, following ordinary business practices.
                                    15
                                            ____      BY FACSIMILE SERVICE: I transmitted the document(s) described above
                                    16                to the person(s) and facsimile number(s) identified below pursuant to
                                    17                California Rules of Court, Rule 2006. The facsimile machine I used complied
                                                      with California Rules of Court, Rule 2003 and no error was reported by
                                    18                machine.
                                    19
                                            ____      ELECTRONIC SERVICE: I caused electronic service of the document(s)
                                    20                described above to the person(s) and email addresses identified below to the e-
                                    21                mail address as shown, on the date listed below. A true copy of the above-
                                                      described document(s) was transmitted by electric transmission through the
                                    22                United States District Court CM/ECF program, which will send notification(s)
                                    23                of such filing.
                                    24      ____      ONLY BY ELECTRONIC TRANSMISSION: Only by e-mailing the
                                    25                document(s) to the persons at the e-mail address(es) listed based on notice
                                                      provided on (date letter sent), that during the Coronavirus (Covid-19)
                                    26                pandemic, this office will be working remotely, not able to send physical mail
                                    27                as usual, and is therefore using only electronic mail. No electronic message or
                                    28
                                                                                       -6-
                                              DEFENDANT COSTCO WHOLESALE CORPORATION’S NOTICE OF
                                             REMOVAL OF ACTION UNDER 28 U.S.C. SECTION 1441(b) (DIVERSITY)
                                         Case 5:21-cv-00200-JGB-KK Document 1 Filed 02/03/21 Page 7 of 8 Page ID #:7



                                                    other indication that the transmission was unsuccessful was received within a
                                     1              reasonable time after the transmission. [CRC Rule 2.251(c)(3)]
                                     2
                                                 I declare that I am employed in the office of a member of the bar of this court at
                                     3

                                     4     whose direction the service was made. Executed on February 3, 2021, at Los Angeles,
                                     5
                                           California.
                                     6

                                     7

                                     8

                                     9
                                    10

                                    11
(213) 784-3220/(949) 226-7150 FAX
  MOKRI VANIS & JONES, LLP




                                    12
   444 S. FLOWER ST., SUITE 750
     LOS ANGELES, CA 90071




                                    13

                                    14

                                    15

                                    16

                                    17

                                    18

                                    19

                                    20

                                    21

                                    22

                                    23

                                    24

                                    25

                                    26

                                    27

                                    28
                                                                                      -7-
                                              DEFENDANT COSTCO WHOLESALE CORPORATION’S NOTICE OF
                                             REMOVAL OF ACTION UNDER 28 U.S.C. SECTION 1441(b) (DIVERSITY)
                                         Case 5:21-cv-00200-JGB-KK Document 1 Filed 02/03/21 Page 8 of 8 Page ID #:8


                                                                            SERVICE LIST
                                     1

                                     2     Donald E. Iwuchukwu, Esq.
                                     3     Law Office of Donald Iwuchukwu
                                           3450 Wilshire Blvd., #1020
                                     4     Los Angeles, CA 90010
                                     5     Tel: (213) 380-4144
                                           Fax: (213) 380-6061
                                     6     Email: Not Available
                                     7
                                           Attorneys for Plaintiffs, CHEYENNENA
                                     8     BEDONIE and TONI BATTLE
                                     9
                                    10

                                    11
(213) 784-3220/(949) 226-7150 FAX
  MOKRI VANIS & JONES, LLP




                                    12
   444 S. FLOWER ST., SUITE 750
     LOS ANGELES, CA 90071




                                    13

                                    14

                                    15

                                    16

                                    17

                                    18

                                    19

                                    20

                                    21

                                    22

                                    23

                                    24

                                    25

                                    26

                                    27

                                    28
                                                                                  -8-
                                              DEFENDANT COSTCO WHOLESALE CORPORATION’S NOTICE OF
                                             REMOVAL OF ACTION UNDER 28 U.S.C. SECTION 1441(b) (DIVERSITY)
